DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In claim 3, the language “… wherein the at least partially concave surface is disposed adjacent to …” should be changed for clarity.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-15 and 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims does/do not fall within at least one of the four categories of patent eligible subject matter because they include portions of a user’s body. 
Claim 1 calls for “… such that the inflated anchor has a lower surface that contacts the bladder along a circumference …” This claim should be rephrased to avoid claiming portions of the user. Examiner suggests to rephrase this feature in terms of an anchor configured to contact the bladder.  
Claims 11, 14, 18 and 24 also describe a lower surface that contacts, or directly contacts the bladder and should be revised as well. 
The dependent claims are rejected for depending on a rejected parent claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 11, 12, 14, 15, 19, 20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Arora; Billy K. et al. (US 20150359996 A1) in view of Ingraham; Steven A. (US 4634435 A).
Regarding claims 1 and 11, Arora discloses a catheter (¶ [0030], [0040], FIG. 3 depicts an example tapered catheter 300), comprising: 
an elongate primary cannulated tube having a proximal exit end a distal receiving end for insertion into a bladder (¶ [0041], tapered catheter 300 consists of a long, flexible, cylindrical, body or tube that has … an outer lumen 312 and an inner lumen 314; ¶ [0080], FIG. 13, another example tapered catheter 1300); 
the primary tube having a drainage aperture for receiving fluids (¶ [0042], the inner lumen 314 includes one or more openings 306; ¶ [0082], lower drainage hole 1310); and 
an inflatable anchor mounted proximal to the distal end of the primary tube (¶ [0041], balloon 308; ¶ [0082], balloon 1306); 
the inflatable anchor configured such that once the anchor is deployed into the bladder and subsequently inflated therein, the anchor will: 
resist expulsion of the distal end of the primary tube end out of the bladder (¶ [0041], The balloon 308 is inflated via valve 320 with sterile water when it lies inside the bladder in order to stop it from slipping out); and 
position the drainage aperture in the bladder below the inflated anchor such that the inflated anchor has a lower surface that is at least partially concave (¶ [0082], lower drainage hole 1310 … below the top surface 1322 of the balloon … the balloon is formed with an irregular shape that includes at least one lip 1308); and 
directs fluids from an area below the anchor into the primary tube via the drainage aperture (¶ [0082], this lower filling prevents and/or alleviates complications associated with an underactive bladder condition by allowing for complete emptying of urine in the bladder). 
Arora teaches the invention substantially as claimed by Applicant but is silent whether the inflated anchor has a lower surface that contacts the bladder along a circumference. Ingraham discloses a catheter (col. 1, lines 46-52, naso-gastric tube; col. 2, lines 33-47, tube 10), comprising:
an elongate primary tube (col. 2, lines 33-47, tube 10);  
the primary tube having a drainage aperture for receiving fluids (col. 2, lines 48-57, suction ports 26); 
an inflatable anchor mounted proximal to the distal end of the primary tube (col. 2, lines 48-57, cushions 30); 
the inflatable anchor configured such that once the anchor is deployed and subsequently inflated in a body cavity, the anchor will: 
resist expulsion of the distal end of the primary tube end (col. 3, lines 7-18, cushions 30 are inflated so as to support the stomach lining); 
position the drainage aperture in a body cavity below the inflated anchor such that the inflated anchor has a lower surface that contacts the cavity along a circumference (Figs. 1-3, cushions 30 are donut-shaped); 
such that the lower surface is at least partially concave and directs fluids from an area below the anchor into the primary tube via the drainage aperture (col. 2, lines 48-57, cushions 30 are connected to tube 10 adjacent vent ports 24 and suction ports 26 with a relatively sharp angle therebetween, as seen in FIG. 3, so as to prevent the stomach lining from coming into contact with the ports when the tube is in position in the patient's stomach). 
Ingraham prevents tissue from occluding a drain opening (col. 1, lines 34-36, NG tube which removes stomach fluids without adhering to the stomach lining). One would be motivated to modify Arora with the circumferential contact and concave shape of Ingraham to prevent occlusion of a drain lumen since Arora calls for several alternative balloon shapes (Figs. 8, 12, 15). Therefore, it would have been obvious to modify Arora with the balloon shape of Ingraham in order to resist occlusion with an alternative shape. 

Regarding claim 14, Arora and Ingraham teach all features of the claimed invention. Arora further discloses a method including steps of inserting a catheter having an expandable anchor at its distal end and a drainage aperture positioned below the expandable anchor through a urethra and into and beyond a bladder outlet into the bladder (¶ [0030], The inner portion is the portion of the catheter that is located inside of the bladder when the catheter is inserted into the urinary tract; ¶ [0041], the balloon 308 lies on the inner surface of the bladder 302 wall); and 
causing or allowing the expandable anchor to expand within the bladder beyond the bladder outlet (¶ [0041], the balloon 308 is inflated via valve 320 with sterile water when it lies inside the bladder in order to stop it from slipping out); 
Arora does not explicitly disclose that a lower surface of the expanded anchor that contacts the bladder along a circumference. Ingraham discloses a catheter, wherein a lower surface of the expanded anchor contacts a tissue surface along a circumference (Figs. 1-3, cushions 30 are donut-shaped); 
such that the lower surface is concave for evacuation of fluids from an area below the anchor via the drainage aperture (col. 2, lines 48-57, cushions 30 are connected … with a relatively sharp angle therebetween). 
Ingraham prevents occlusion of drain openings (col. 1, lines 34-36). Regarding rationale and motivation to modify Arora with the balloon shape of Ingraham, see discussion of claim 1 above. 
 Regarding claim 24, Arora and Ingraham teach all features of the claimed invention as discussed above for claims 1 and 11. In the embodiment of Figs. 12-14, Arora does not disclose any structures beyond the primary tube or balloon. Ingraham is cited only as teaching the specific shape of a balloon. Arora can be modified with Ingraham by changing the lower surface of the balloon to have a sharp angle near the drainage aperture. This change will preserve the function of Arora’s balloon, and will not add any structures to the overall device. 

Regarding claims 2, 3, 5, 6, 12 and 15, Arora discloses a catheter wherein the drainage aperture is positioned to be in partial fluid communication with a bladder outlet when the inflatable anchor is inflated (¶ [0082], drainage hole 1310 … allowing for complete emptying of urine in the bladder); 
wherein the at least partially concave surface is disposed adjacent to the drainage aperture to direct fluids from the area below the anchor into the primary tube via the drainage aperture (¶ [0082], drainage hole 1310 … an irregular shape that includes at least one lip 1308); 
wherein the drainage aperture is positioned radially along said primary tube (¶ [0082], drainage hole 1310 on the catheter body); 
wherein the drainage aperture is oblong and positioned along a long axis of said primary tube (Fig. 14, drainage hole 1310 is oval shaped); 
wherein the primary tube carries a secondary tube for passing or receiving a substance to the anchor, the substance operable to expand or contract the anchor; and further comprising the step of expanding the anchor via inflation (¶ [0041], the outer lumen 312 has a valve 320 on the outer or distal end and connects to a balloon 308 … the balloon 308 is inflated via valve 320; ¶ [0067], the balloon is filled with gas or sterile water via the outer lumen 816). 

Regarding claims 19, 20 and 23, Arora discloses a catheter wherein the drainage aperture is positioned adjacent to a bladder outlet when the inflatable anchor is inflated (¶ [0067], the balloon 108 can rest on the lower inner lining or wall of the bladder around the urethra opening; ¶ [0069], lower drainage hole 810 … allowing for complete emptying of urine in the bladder); 
wherein the drainage aperture is positioned at least partially above the bladder outlet when the inflatable anchor is inflated (¶ [0069], depending on the position of the patient wearing the catheter (e.g., standing, sitting, laying, etc.) urine may level in the bladder below the upper drainage holes); 
wherein the drainage aperture is positioned at least partially within the bladder outlet when the inflatable anchor is inflated (¶ [0069], depending on the position of the patient wearing the catheter (e.g., standing, sitting, laying, etc.) urine may level in the bladder below the upper drainage holes). 

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arora and Ingraham, further in view of Loske; Gunnar (US 20160367747 A1).
Regarding claim 7, Arora and Ingraham lack an aperture comprising of a circumferential mesh. Loske discloses a catheter wherein the drainage aperture is comprised of a circumferential mesh (¶ [0104], open-pore film with multiple pore openings 3b).
Loske provides a material suitable for long-term drainage, and also suitable for suprapubic placement (¶ [0015], [0045]). One would be motivated to modify Arora and Ingraham with the oblong or mesh aperture of Loske to prevent debris from entering the drainage opening, or to prevent occlusion from bladder tissue. Therefore, it would have been obvious to modify Arora and Ingraham with the mesh aperture of Loske in order to prevent occlusion when draining a bladder. 
Regarding claim 13, Arora and Ingraham lack a releasable retaining member. Loske discloses a releasable retaining member operable to hold the expandable anchor in a closed position before inflation in the hollow structure (¶ [0033], by means of a valve on the proximal end of the channel, it is possible to prevent the introduced gas or the liquid from escaping, and it can be ensured that the balloon will stay pumped up for a long time). 
Although Loske describes the valve as operating to maintain inflation, the valve can likewise be closed before the balloon has been inflated. This will keep the balloon in a deflated or closed position, and resist the resilient force of the balloon that would otherwise passively draw fluid inside it.  
Loske regulates the movement of inflation fluid to and from a balloon. One would be motivated to modify Arora and Ingraham with the valve of Loske to reliably control the inflation or deflation of a balloon. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Arora and Ingraham, further in view of Adams, Jr.; John D. et al. (US 20140336624 A1)).
Regarding claims 9 and 10, Arora and Ingraham lack radial surface indentations or surface protrusions. Adams discloses a catheter (¶ [0003], [0007], [0030], FMID catheter 20), comprising: 
an elongate primary tube (¶ [0031], flexible elongated cylindrical element 31);
a drainage aperture (¶ [0031], proximal drainage ports 22b); and 
an inflatable anchor (¶ [0031], segmented retention element 39 … the discussed embodiments could include either a segmented or non-segmented retention element 39);
wherein the inflatable anchor when inflated further comprises radial surface indentations configured to channel fluid to an area below the anchor towards the drainage aperture (¶ [0037], a negative pressure force can be applied … through the internal interstitial drainage channels 26); 
wherein the inflatable anchor when inflated further comprises one or more surface protrusions configured to provide a gap between an outer surface of the inflatable anchor and bladder wall configured to channel fluid to the area below the anchor towards the drainage aperture (¶ [0031], when in an expanded state 40 the filter membrane 24 mitigates the chance of the drainage ports 22, drainage lumen 23, and drainage connector 51 of the FMID catheter 20 being obstructed by debris 73; ¶ [0034], the distal end 69 of the filter membrane 24 is affixed on the outer surface 67 of the elongated cylindrical element 31 near the distal end 28 and disposed distal to the distal drainage ports 22a (referred to as the distal membrane affixing point 71)). 
Adams prevents fluid from pooling above the inflatable anchor and promotes thorough drainage of the bladder. One would be motivated to modify Arora and Ingraham with the surface indentations or protrusions of Adams since Arora suggests that a bypass channel will assist in channeling fluid past the anchor (¶ [0071], channel 808; ¶ [0072], the balloon could be divided into several separate hemispherical sections). Therefore, it would have been obvious to modify Arora and Ingraham with the indentations or protrusions of Adams in order to provide further paths for fluid to enter the drain aperture. 


Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Arora and Ingraham, further in view of Hannon; David et al. (US 20090221992 A1).
Regarding claim 18, Arora and Ingraham teach the invention substantially as claimed, as discussed for claims 1, 11 and 14 above. Arora and Ingraham are silent regarding a step of continuing to insert the catheter into the urethra until fluid appears. 
 Hannon discloses a catheter and method of using it (¶ [0001], urinary catheters; ¶ [0010], [0033], catheter 10; ¶ [0041], FIG. 6, Foley catheter 110), comprising: 
continuing to insert the catheter into the urethra until fluid appears or emerges from a proximal collecting end of a primary tube thereby indicating that an inflatable member has been inserted beyond the urethra and completely within the bladder (¶ [0039], inserting the intermittent catheter 10 into the urethra until urine flow begins). 
Hannon inserts a catheter progressively and slowly enough to avoid inserting it too far. One would be motivated to modify Arora and Ingraham with the cautious insertion and monitoring of Hannon in order to minimize the risk of injuring the patient. Therefore, it would have been obvious to modify Arora and Ingraham with the gradual insertion and monitoring of Hannon in order to minimize the risk of injury. 
Regarding claim 22, Arora and Ingraham lack a primary tube that does not include any apertures that are positioned above the inflated anchor. Hannon discloses a primary tube that lacks apertures positioned above the inflated anchor (¶ [0054], FIGS. 9A and 9B, Foley catheter such as 110''; Fig. 9A shows that cylindrical wall 118'' lacks an aperture above balloon 140''). Hannon also suggests that the embodiment of FIGS. 8A and 8B can be constructed without an aperture above balloon 140’ (¶ [0053], if desired, the Foley catheter 110' can also have a drainage opening as at 128b' located distally of the closed tip 122' but proximally of the balloon 140). The phrase “if desired” suggests that the upper drainage opening 128b' is optional, and can be omitted to leave only the lower drainage opening 128a'. Hannon primarily relies on the lower drainage opening 128a' to remove urine from the bladder (¶ [0015], each of the drainage eyes is positioned generally at the end of the flow path located distally of the inflatable balloon). 
Hannon drains fluid through an alternative pathway to overcome problems from prior art Foley catheters. A skilled artisan would have been motivated to modify Arora and Ingraham with the alternative aperture location of Hannon since Arora calls for at least three embodiments of differently shaped balloons (Figs. 8, 12, 15). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Arora and Ingraham, further in view of Green; Thomas C. et al. (US 6422997 B1).
Regarding claim 21, Arora and Ingraham lack an umbrella shaped anchor. Green discloses a bladder neck balloon (col. 1, lines 5-10; col. 3, lines 1-5; col. 4, lines 8-15), comprising:
an inflatable anchor mounted proximal to a distal end of a primary tube (col. 4, lines 56-64, apparatus 30 comprises catheter 32 coupled to disk-like bladder neck balloon 34);
wherein the inflated anchor is umbrella shaped (col. 4, lines 62-64, bladder neck balloon 34 preferably is slightly concave, with its outer edge 35 being displaced proximally relative to its center 37, where it attaches to catheter 32). 
Green provides an alternative shape that displaces bladder walls from a drain aperture. One would be motivated to modify Arora and Ingraham with the umbrella shaped anchor of Green to select another type of shape that prevents occlusions at a drain aperture. Therefore, it would have been obvious to modify Arora and Ingraham with the umbrella shaped anchor of Green in order to prevent occlusions at a drain aperture. 

Response to Arguments
Applicant’s arguments filed 03 May 2021 regarding the rejection of claims 1-3, 5-7, 9-15 and 18-23 as amended, under 35 USC § 102 and 103 over Adams, Loske, Hannon, and Green, have been fully considered and are persuasive. After further consideration, the amended claims are rejected on new grounds under 35 USC § 103 over Arora, Ingraham, Loske, Adams, Hannon, and Green (see above). 
Applicant submits that such a retention element cannot present a lower surface that contacts the bladder along its circumference and is at least partially concave, as recited in claim 1 (remarks p. 9). Examiner responds that Arora and Ingraham are cited in the new grounds of rejection as teaching all features of amended claim 1. Arora discloses a urinary catheter with several embodiments and Ingraham discloses a catheter having a concave lower surface that contacts a tissue wall along a circumference (Fig. 3, region near suction port 26). 
Applicant asserts that in such a configuration, any purported lower concave surface of the retention element (which the Applicant is not conceding is formed) cannot direct "fluids from an area below the anchor into the primary tube via the drainage aperture," as required by Applicant's claim 1 (remarks p. 10). Examiner notes that Ingraham explicitly discloses an anchor that prevents a stomach lining from contacting a drain aperture (col. 2, lines 48-57). 
Applicant contends that Adams fails to teach or suggest at least the following limitations of claims 11, 14 and 18 (remarks p. 11-12).  Examiner replies that Arora and Ingraham are cited in the new grounds of rejection as teaching all features of amended claims 11, 14, 18 and 24. 
Applicant submits that the umbrella shaped anchor disclosed in Green is configured to seal an agent (e.g., a therapeutic agent) below the anchor, whereas urine is collected from the top of the anchor through port 50 (remarks p. 12-13). Applicant reasons that in fact, the configuration shown in Green does not allow for urine to enter the space below the umbrella shaped anchor (remarks p. 13). Examiner responds that Green further discloses a drain opening configured to deliver or remove fluid under the anchor (distal contrast port 54). Also, the rejection of claim 21 combines features from Arora, Ingraham and Green. Arora discloses an anchor having a lobed feature (Fig. 8, channel 808), or a concave lower region (Fig. 13, lip 1308), which are configured to reduce the risk of obstruction. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meyer; Michael et al.	US 20100023106 A1
Walinsky; Paul	US 5470314 A

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781